Case £:20-¢v-007

CHARLES SAM
JONES LAW, LLC
P.O. BOX 995
DeRIDDER, LA. 70634
PHONE: (337) 463-5552
KAX: (337) 462-6356

0901119ca811

 
 

DIVISION €

OPER aH S43

MICHAEL BRENSKI Si?" =** 30" JUDICIAL DISTRICT COURT

VERSUS _No. AR 097 PARISH OF VERNON

USAA GENERAL INDEMNITY COMPANY STATE OF LOUISIANA
“FILED:

 

DEPUTY CLERK
PETITION FOR DAMAGES

 

The Petition of Plaintiff, MICHAEL BRENSKI, SR, domiciliary of Vernon Parish,
Louisiana, respectfully represents:

1.

Made defendant in this suit for damages is USAA GENERAL INDEMNITY
COMPANY, an insurance company providing UM coverage for MICHAEL BRENSKI,
SR, doing business in the State of Louisiana, who may be served through the
Louisiana Secretary of State, 8585 Archives Ave, Baton Rouge, LA 70809.

2.
On or about July 27, 2018, Plaintiff, MICHAEL BRENSKI, SR, was the driver of a
‘2017 Chevrolet Silverado when he was involved in an automobile accident. The
automobile accident in which Plaintiff was involved occurred on US Hwy 171 at the
intersection of La Hwy #3226 in Vernon Parish, Louisiana. Plaintiff, MICHAEL
BRENSKI, SR, was headed North on US Hwy 171 and was stopped at the red light at
the intersection when his vehicle was rear-ended by a 2004 Ford F-150 owned and
operated by VIRGIL R WILLIAMS and insured by TEXAS FARM BUREAU
INSURANCE COMPANY.
3.

The accident and resulting injuries and damages were caused by the fault,
negligence and/or strict liability of VIRGIL R. WILLIAMS in the following, among
other, particulars:

A) Failure to see what should have been seen;

B) Failure to maintain control of his vehicle;

C) Failure to keep a proper lookout;

 

5458

P2-JDC-KK Document 1-2 Filed 06/08/20_ Page 1 of 3 PagelD #:

 

14
Case 2:20-¢v-007

CHARLES SAM
JONES LAW, LLC
P.O, BOX 995
DeRIDDER, LA. 70634
PHONE; (337) 463-5532
FAX: (337) 462-6356

22-JDC-KK Document 1-2 Filed 06/08/20 Page 2 of 3 PagelD#

D) Failure to timely apply the brakes;

E) Following too closely;

F) Failure to yield right-of-way;

G) Inattentive Driving;

H) Failing to take appropriate action to avoid or mitigate the accident, when, in
the exercise of due care, he should have had ample time and opportunity to

do so;

1) Violating the motor vehicle and traffic laws and ordinances of the State of
Louisiana and the Parish of Vernon;

4,
As a result of the automobile accident referred to above, Plaintiff, MICHAEL
BRENSKI, SR, suffered the following injuries:
a) Cervical Pain;
b) Lumbar Pain;
c) Bulging Discs;
d) Radiculopathy;
e) Sensory Peripheral Neuropathy;
f) Upper Bilateral Shoulder Pain;
5.
As a result of the above injuries, Plaintiff, MICHAEL BRENSKI, SR, has suffered
the following past, present and future damages:
A. Pain and suffering;
B. Loss of enjoyment of life;
C. Loss of wages and/or earning capacity;
D. Living expenses;
E, Medical expenses;

F. Emotional distress;

Consortium, society and service;

= ®

Interest;

Costs;
6.
Plaintiff's claims exceed the available insurance provided to VIRGIL R.

WILLIAMS. Accordingly, VIRGIL R. WILLIAMS was an under-insured motorists at

 

0901119ca811

L458

 

15
Case 2:20-Cv-00782-JDC-KK Document 1-2 Filed 06/08/20 Page 3 of 3 PagelD #:

CHARLES SAM
JONES LAW, LLC
P.O, BOX 995
DeRIDDER, LA. 70634
PHONE: (337) 463-5532
FAX: (337) 462-6356

 

the time of the accident.
7.

On the date of the above automobile accident, Defendant, USAA GENERAL
INDEMNITY. COMPANY, had issued a policy of Un-insured Motorist Coverage to
Plaintiff, MICHAEL BRENSKI, SR, and therefore, Defendant, USAA GENERAL
INDEMNITY COMPANY, is indebted and liable to Plaintiff, MICHAEL BRENSKI, SR,
to the full extent of its policy.

THEREFORE, Plaintiff, MICHAEL BRENSKI, SR, prays:

|. Defendants be served with a copy of this petition and duly cited to appear
and answer the same;

ll. That after due proceedings had, there be judgment rendered herein in favor
of Plaintiffs and against Defendants, USAA GENERAL INDEMNITY
COMPANY, in solido, for such damages as are reasonable in the premises,
together with the maximum legal interest from date of judicial demand until
paid and for all costs of this proceeding;

Ill. For full, general and equitable relief.

BY ATTORNEY:

hele Me Fo

CHARLES SAM JONES
CHARLES SAM JONES LAW, LLC
105 North Stewart Street
P.O. Box 995
DeRidder, Louisiana 70634
(337) 463-5532
Bar No. 14404
SERVICE INSTRUCTIONS:
Please serve Defendants
consistent with Paragraph 1 of
the Petition for Damages.

! HE ABOVE AND |
JEREBY CERTIFY THAT T
be EGOING IS A TRUE AND ; GORREG copy, :

  
   

0901119ca8116458

 

16
